DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3,5-6,8-9,11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	While claims 8-9,14-15 and 18 are directed to an apparatus, and claims 2-3,5-6,11,13,16-17 and 19-20 are directed to methods, The claims clearly recite mathematical concept and mental process such as:
 	“receiving ... a mathematical function, for which a representation is to be created”, in claim 16, and “receiving ... a value for a variable of a mathematical function to be evaluated”, in claim 17, can not only be received and accessed entirely mentally by merely reading that information on a piece of paper, it can also be received and accessed from another person, such as a colleague, by communicating with that person either orally or in writing.
Further, the operations recited in claim 15 “identify an interval containing a point at which the mathematical function is to be evaluated”, “obtain the data value for the identified interval and data values for at least one interval adjacent each end of the identified interval”, “ Page 4derive a polynomial function from the data values, the polynomial function being for approximating the mathematical function over the identified interval, and “compute the output value of the polynomial function at the said point and to use that output value as an evaluation of the mathematical function”,  in claim 16 “approximating the mathematical function by a piecewise polynomial function over a plurality of intervals . . . ”; “producing... a plurality of spline control points including a single spline control point for each interval of a plurality of intervals over which the mathematical function may be evaluated to represent the piecewise polynomial function”; and “storing said spline control points . . ., whereby said stored spline control points are used to evaluate the mathematical function for a specific input value within an interval of a said plurality of intervals”, and in claim 17, “accessing... a plurality of spline control points, each determined from the mathematical function to be evaluated, wherein the spline control points are not themselves required to be an output value of the mathematical function for an input value to the mathematical function”, “producing. . . from the plurality of accessed spline control points, coefficients of a polynomial of a pre-determined and at least quadratic order, wherein the polynomial approximates the mathematical function on an interval”, “evaluating ... the polynomial for the received value of the variable to produce an output value”, and  “using the output value in an application of the mathematical function”, can not only be done entirely mentally by merely thinking about these functions or writing them down, but they also involve mathematical relationships.
   	Therefore, the claims fall within both the “Mathematical Concepts” and “Mental Process” of abstract idea.  


 	Therefore, the claims fail to recite additional elements that improve a computer itself; improve another technology or technical field; implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; transform or reduce a particular article to a different state or thing; or apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea’s use to a particular technological environment. 
 	The claims also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea. The additional recited elements, namely the recited “a computer graphic system”, “non-transitory computer readable storage medium”, “processor”, “a circuit” and memories for storing lookup tables are recited at a high level of generality that amounting no more than a generic computer,  Therefore, the additional elements —considered individually and as an ordered combination—do not provide an inventive concept that amounts to significantly more than the abstract idea when reading the claims as a whole, the claimed invention merely uses generic computing components to implement the recited abstract idea. Rather, the claimed “non-transitory computer readable storage medium” and “processor” are additional 
 	Thus, claims 2-3,5-6,8-9,11, and 13-20 are not patent eligible as being directed to an abstract idea without significantly more.

Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
 	The examiner respectfully submit that current claims 2-3,5-6,8-9,11, and 13-20 without the newly added limitations such as “the computer graphics system is configured to store, as the data values used to derive the polynomial function, spline control points having a cumulative data size that is less than a cumulative data size of polynomial coefficients from which the said polynomial function is derivable, thereby enabling the computer graphics system to render the scene with a reduced memory requiremen” and “modelling at least one of smooth surfaces and curves using the evaluation of the mathematical function”, the current claims would be substantial the same as the previous claims 1-3,5-8,3-9,11, and 13-14 which are determined not patent eligible as being directed to an abstract idea without significantly more in the Decision on Appeal on 08/13/2020.  The current claims now includes above newly added liminations.  However, even with the newly added limitations, both individually or in combination, the claim a whole does not to constitute an integration of an abstract idea into a practical application.  It is because the claimed invention as disclosed is to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182